Per Curiam.
This appeal is based on the premise that the evidence produced by the State was in such conflict as to make it so incredible that its legal sufficiency to sustain the conviction of the appellant for robbery is questionable. But, as we read the record, such is not the case.
The victim was assaulted, knocked down and robbed of $40 on a street in Baltimore. He testified that he had been assaulted and robbed by two persons who had come upon him “from behind,” and for that reason had not seen his assailants. There was, however, other testimony by an eyewitness (Charlotte Roberts) who testified that the appellant (whom she knew) had struck the victim and had then crossed the street and told another person (whom she could not identify) to “go get his money,” but when the unidentified person could not lift the victim by himself, the appellant returned to help and at that time rifled the pockets of the victim. On behalf of the appellant, there was testimony by another eyewitness (Ethel Cox) to the effect that the appellant had come across the street and knocked the victim down, whereupon everyone “took off,” and that after the assault another person (whom she knew) approached the victim and alone helped him to his *358feet, but she gave no testimony as to who robbed the victim.
Clearly the testimony of the witness Roberts, as to what she saw, and the testimony of the victim, as to what was taken from him, was, if believed, sufficient to sustain the conviction. The credibility of the witnesses was a matter to be considered by the trier of the facts. Mason v. State, 225 Md. 74; Bush v. State, 223 Md. 382.

Judgment affirmed.